DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 07/20/2021.
The following is the status of the claims:

Claims 1-7 are pending.
Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al. - (US2009/0040726 - newly cited) in view of Tan et al. - (US2011/0108245 - previously cited), and further in view of Lee et al. - (US2008/0171647 - previously cited), hereinafter referred to as “Hoffman”, “Tan”, and “Lee”, respectively. 

Regarding Claim 1, Hoffman discloses (Figure 8) a manufacturing method of a vapor chamber (vapor chamber shown in Figure 8 but having the structural bodies 13 formed in the upper plate rather than in the lower plate, per Paragraph 0083 stating that the structural bodies can be formed on either one of the upper and lower plates. For ease of reference plate 102 in Figure 8 is interpreted as the upper plate and plate 101 in Figure 8 is interpreted as the lower plate), comprising the following steps: 
(a) providing a metal plate (102);
(b) providing a second plate (101) configured to contact a heat source (92, not shown in Figure 8 but consistent with that shown in Figure 1, such as a CPU per Paragraph 0108); 
(c) providing a wick structure (12) and a support structure (13) on faces (internal faces of each plate that face each other as to define cavity 100) of the metal plate and the second plate that are to be faced toward each other later (as shown in Figure 2A), wherein the support structure is formed on one face of the metal plate (as shown in Figure 8) by a punch process (stamping, per claims 43 & 114) so as to form a plurality of hollow bodies (plural hollow bodies formed by 13); and 
(d) correspondingly closing the metal plate and the second plate to each other (as shown in Figure 8 and as described in Paragraph 0077, lines 3-5) to define a chamber (100) therebetween, evacuating the chamber (the air in the chamber 100 is pumped away so that the chamber 100 is airtight vacuum, as described in Paragraph 0078, lines 11-14), filling a working fluid (working fluid, per Paragraph 0078) into the chamber (per Paragraph 0078, lines 7-11), and sealing a joint (joint between peripheral region of plates 101 & 102, i.e. joint at peripheral region with width “W” in Figure 4, necessarily a seal as to maintain the vacuum state of chamber 100) between the closed metal plate and second plate to complete the vapor chamber (as shown in Figure 8).
Hoffman fails to teach the second plate being a ceramic plate.
However, Tan teaches (Figure 5 with details of board 49 per board 74 in Figure 8) a manufacturing method of a vapor chamber (48) comprising the provision of a metal plate (30), the provision of a second plate (49), the provision of a wick structure (per Paragraph 0056), correspondingly closing the metal plate and the second plate to each other to define a chamber (55), evacuating the chamber (per Paragraph 0067), filling a working fluid (per Paragraph 0067), and sealing a joint (54) between the closed metal plate and the second plate (per Paragraph 0065). In particular, Tan teaches that heat generating components cannot be directly attached to metallic surfaces of the vapor chamber and thus a dielectric or electrically-insulating material must be used therebetween as to prevent short circuits and therefore teaches to employ ceramic as the material for the second plate (as shown in Figure 8 and per Paragraph 0073) as to allow for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer (per Paragraph 0016).

Hoffman as modified still fails to teach a ceramic packaging material of the heat source. 
However, Lee teaches that ceramic PGA packaging is the very common packaging used for CPU’s (per Paragraph 0006, lines 5-9) since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic (per Paragraph 0005, lines 6-8) and since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s (per Paragraph 0004, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, for the CPU in Hoffman, to have included a ceramic packaging material, as taught by Lee, since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic, since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s, and  since it has been held to be within the general skill of a worker in the art to select a  See MPEP 2144.07.
Regarding Claim 2, Hoffman as modified teaches the manufacturing method of claim 1 and further teaches wherein the wick structure is a netlike structure (metal meshes per Hoffman’s Paragraph 0080, here it is noted that a mesh is a netlike structure).
Regarding Claim 3, Hoffman as modified teaches the manufacturing method of a vapor chamber as claimed in claim 1 and further teaches wherein the ceramic plate is made of aluminum oxide (aluminum oxide Al2O3 per Tan’s Paragraph 0073, first sentence).
Regarding Claim 4, Hoffman as modified teaches the manufacturing method of claim 1 and further teaches wherein the support structure is connected to the ceramic plate and the metal plate by diffusion bonding (per Hoffman’s Paragraph 0096, last sentence, and consistent with the manner in which Tan’s connects the two plates together per Tan’s Paragraph 0074).
Regarding Claim 5, Hoffman as modified teaches the manufacturing method of claim 1 and further teaches wherein the support structure includes a plurality of copper posts (posts, per Hoffman’s Paragraph 0085, first sentence and copper since the metal plate is formed of copper, per Hoffman’s Paragraph 0096, lines 7-10).
Regarding Claim 6, Hoffman as modified teaches the manufacturing method of a vapor chamber as claimed in claim 1 and further teaches wherein the support structure is made of copper material (since the metal plate is formed of copper, per Hoffman’s Paragraph 0096, lines 7-10).
Regarding Claim 7, Hoffman as modified teaches the manufacturing method of claim 1 and further teaches wherein, in the step (c), the correspondingly closed metal plate and ceramic plate are connected to each other by a diffusion bonding process (per Hoffman’s Paragraph 0096, last sentence, and consistent with the manner in which Tan’s connects the two plates together per Tan’s Paragraph 0074).

Response to Arguments
Applicant's arguments, see remarks filed 07/20/2021, have been fully considered but they are moot as the arguments do not apply to the current combination of references. In particular, the Su and Ishikawa references are no longer relied as basis for rejecting the claims. The newly cited reference to Hoffman replaces the Su reference and discloses the punching process as to form hollow bodies of support structures in vapor chambers.
For at least the reasons discussed and set forth in the rejection above, Claims 1-7 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763
       /JIANYING C ATKISSON/       Supervisory Patent Examiner, Art Unit 3763